 
 
I 
108th CONGRESS
2d Session
H. R. 3940 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Dingell (for himself, Ms. Solis, Mrs. Capps, Mr. Markey, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Solid Waste Disposal Act to provide for secondary containment to prevent MTBE and petroleum contamination. 
 
 
1.Secondary containment 
(a)In generalSection 9003 of the Solid Waste Disposal Act (42 U.S.C. 6991b) is amended by adding the following new subsection at the end: 
 
(i)Secondary containment 
(1)In generalAny new underground storage tank system installed after the effective date of this subsection, or any existing underground storage tank system that is replaced after the effective date of this subsection, shall be secondarily contained and space between the primary and secondary containment shall be monitored for leaks if the new or replaced underground storage tank or piping is within 1,000 feet of any existing community water system or any existing potable drinking water well or other sensitive area as determined by the agency implementing the program in each State. 
(2)Limitations 
(A)In the case of the replacement of an existing underground storage tank that is connected to other underground storage tanks by piping, paragraph (1) shall apply only to the underground storage tank being replaced and not to such other underground storage tanks. 
(B)In the case of the replacement of existing underground pipes connected to an underground storage tank, paragraph (1) shall apply only to the underground pipes and not to the underground storage tanks to which the pipes are connected. 
(3)Effective dateThis subsection shall take effect 18 months after the date of enactment of this subsection. 
(4)DefinitionsAs used in this subsection: 
(A)The term secondarily contained means a release detection and prevention system that meets the requirements of 40 Code of Federal Regulations section 280.43(g) and includes double-walled tanks and piping systems, dispenser liners, piping sumps, or single-walled tanks or piping systems that are contained within a liner or an impervious barrier area as set forth in 40 Code of Federal Regulations part 280. 
(B)The term underground storage tank has the meaning given to this term under section 9001, except as limited with respect to tank combinations and underground pipes under paragraph (2) of this subsection. 
(5)Promulgation of regulations or guidelinesThe Administrator may issue regulations or guidelines implementing the requirements of paragraph (1). 
(6)No effect on State authorityNothing in this subsection affects the authority of a State to establish or enforce any regulation, requirement, or standard of performance relating to secondary containment of underground storage tank systems that are more stringent than the requirements established under this subsection.. 
(b)PenaltiesSection 9006(d)(2) of such Act (42 U.S.C. 6991e(d)(2)) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by inserting ; or at the end of subparagraph (C); and 
(3) by adding the following new subparagraph after subparagraph (C): 
 
(D)the secondary containment requirements established in section 9003(i),. 
 
